Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The application of Poddar Satish for Locking Medication Containers And Methods Of Use Thereof filed 1/07/22 has been examined. Claims 1-20 are pending. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes the phrase “The present disclosure”. This implied and should be avoided.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,6-10,12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim US Patent Application Publication 20150272825 in view of Garcia US Patent Application Publication 20170270274.


       Regarding claim 1, Lim teaches a method comprising:

receiving a request for a medication (the user set up an account and request prescription, paragraph 051, 066,107);

configuring, by a medication provider based on the request, a locking mechanism operable to lock and unlock a medication container and a dispensing mechanism operable to dispense medication from the medication container, wherein the medication is stored within the medication container (paragraph 013-014). Lim is silent on teaching the medication container comprises a cone extending upward from a bottom of the container, the medication container comprises a turntable including a well, a slope and a diameter of the cone are based on one or more dimensions of the medication, the turntable is rotatably connected to the cone, and a size parameter of the well is selected based on the one or more dimensions of the medication. Garcia in an analogous art teaches a medical container comprising a cone extending upward from a bottom of the container (fig.2), the medication container comprising a turntable including a well (reservoir is the well  connected to turntable (fig. 3, paragraph 058), a slope and a diameter of the cone are based on one or more dimensions of the medication, the turntable is rotatably connected to the cone, and a size parameter of the well is selected based on the one or more dimensions of the medication (paragraph 050,051, 057. fig. 3, fig. 4).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lim as disclosed by Garcia because such modification represents the substitution of one type of medical container for another in order to produce the predictable result of proving medication in a safe and secured manner in a remote location. 


        Regarding claim 2, Lim teaches responsive to receiving the request for the medication, determining a container identifier identifying the medication container (paragraph 057).

    Regarding claim 3, Lim teaches the medication container is configured based on a verification of a credential relating to a user, to receive, from the user, the credential relating to the user (paragraph 090-092).

       Regarding claim 4, Lim teaches the credential is a biometric verification credential of the user (paragraph 012,013).
        Regarding claim 6, Lim teaches the medication container is configured to receive an input from a user in response to a prompt, the prompt requires the user to perform an action, and the input includes performing the action (paragraph 0144).

       Regarding claim 7, Lim teaches the action includes entering a code (paragraph 012).
        Regarding claim 8, Lim, teaches a method comprising:
receiving, from a medication provider, a request for a medication (the user set up an account and request prescription, paragraph 051, 066,107);
 and configuring, based on the request for the medication, a medication container with the medication disposed therein, the medication container comprising a locking mechanism operable to lock and unlock the medication container (paragraph 013-014). Lim is silent on teaching the medication container comprises a cone extending upward from a bottom of the container, the medication container comprises a turntable including a well, a slope and a diameter of the cone are based on one or more dimensions of the medication, the turntable is rotatably connected to the cone, and a size parameter of the well is selected based on the one or more dimensions of the medication. Garcia in an analogous art teaches a medical container comprising a cone extending upward from a bottom of the container (fig.2), the medication container comprising a turntable including a well (reservoir is the well  connected to turntable (fig. 3, paragraph 058), a slope and a diameter of the cone are based on one or more dimensions of the medication, the turntable is rotatably connected to the cone, and a size parameter of the well is selected based on the one or more dimensions of the medication (paragraph 050,051, 057. fig. 3, fig. 4).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lim as disclosed by Garcia because such modification represents the substitution of one type of medical container for another in order to produce the predictable result of proving medication in a safe and secured manner in a remote location. 

        Regarding claim 9, Lim teaches determining a future medication plan and reconfiguring, based on the future medication plan, the medication container (paragraph 068).
        Regarding claim 10, Lim teaches receiving a number of failed attempts to operate the locking mechanism and identifying, based on the number of failed attempts, a dependency to the medication (paragraph 0146).
           Regarding claim 12, Lim teaches receiving one or more deviations from a prescribed medication plan (paragraph 083).


          Regarding claim 13, Lim teaches receiving a pattern of use with respect to a prescribed medication plan (paragraph 083).



       Regarding claim 14, Lim teaches a method comprising:

receiving a request for a medication (the user set up an account and request prescription, paragraph 051, 066,107);

configuring, by a medication provider based on the request, a locking mechanism operable to lock and unlock a medication container and a dispensing mechanism operable to dispense medication from the medication container, wherein the medication is stored within the medication container (paragraph 013-014). Lim teaches transmitting a notification that the medication is ready to be dispensed (paragraph 037,040). Lim is silent on teaching the medication container comprises a cone extending upward from a bottom of the container, the medication container comprises a turntable including a well, a slope and a diameter of the cone are based on one or more dimensions of the medication, the turntable is rotatably connected to the cone, and a size parameter of the well is selected based on the one or more dimensions of the medication. Garcia in an analogous art teaches a medical container comprising a cone extending upward from a bottom of the container (fig.2), the medication container comprising a turntable including a well (reservoir is the well  connected to turntable (fig. 3, paragraph 058), a slope and a diameter of the cone are based on one or more dimensions of the medication, the turntable is rotatably connected to the cone, and a size parameter of the well is selected based on the one or more dimensions of the medication (paragraph 050,051, 057. fig. 3, fig. 4).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lim as disclosed by Garcia because such modification represents the substitution of one type of medical container for another in order to produce the predictable result of proving medication in a safe and secured manner in a remote location. 

	Regarding claim 15, Lim teaches the notification is an audio alert (paragraph 040).
        Regarding claim 16-17, Lim teaches receiving, from a user, a credential relating to the user; and
verifying the verification credential and the credential is a fingerprint of the user (paragraph 013).
         Regarding claim 18, Lim teaches the credential is an alphanumeric code (paragraph 034,060).
          Regarding claim 19, Lim teaches  the notification includes a time interval (messages are provided at specific times, paragraph 012).
          Regarding claim 20, Lim teaches the notification is transmitted based on a location of a user (message is displayed by the container or transmitted to a user remote from the container, paragraph 084).





Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim US Patent Application Publication 20150272825 in view of Garcia US Patent Application Publication 20170270274 and further in view of Osorio US Patent Application Publication 20140276549.
          Regarding claim 5, Lim in view of Garcia is silent on teaching the medication container is configured to determine a state of a user based on an input and the state of the user is chosen from the group consisting of pain, awareness, and comprehension. Osorio in an analogous art teaches determining a state of a user based on an input and the state of the user is based on the level of pain the user is experiencing (paragraph 071).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lim in view of Garcia as disclosed Osorio because such modification represents an improvement in order to more accurately dispense the correct dosage of medication. 





, 



        Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim US Patent Application Publication 20150272825 in view of Garcia US Patent Application Publication 20170270274 and further in view of Childress et al. US Patent Application Publication 20170109498.

       Regarding claim 11, Lim teaches receiving location information (paragraph 039) but is silent on teaching reconfiguring, based on the location information, the medication container. Childress et al. in an analogous art teaches reconfiguring a medical container based on location information (paragraph 039-041).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lim in view of Garcia as disclosed by Childress because such modification represents an improvement over the system of Lim in view of Garcia in order to provide for a more adaptable medical container based on location information. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683